                           ^            h-.
                                      t^ g- h^ t^                               \^
            ^                 ^                i^l                       ^s
            1^             H- It: i^- \>
                                         ^ te l5 '
                                                                                ^'
            ]Q-    ,0.                  1^           te>
                           |r    It 1^                            ^             ^\1~
            ^      t             h     ^
                                       1C                  to            ^«              K
                   ^ \>                        pr. \l             kn     Ir     H
            Q-       ^ IP                      tv    K F~ IF             1               1^
            0^.            1^    p                                              ^
                                        1^
                                        ^                                                1^
            CL^            4^    IP-                 \^    ^^                            1's
                                               |ro
                           ^                   t^    fo    f S- IP& ^                    1^
                                               {p                 ifs,
            ^                ]$ t^
            ^              k-^ iA                          \r If^ ^ K
                                                                         [^
                                 ^                                              t
                                                ^                        in. ^
                                                                         Ift-            t^
            m.                   ^
                                        I
                                        i^                 ^r                            1^-
                                        ^'-                       ^I
            ^                    {^     ^- t^
                                                     ^  f^          b
                           H~- b                           1° i?x   F^
                   ?
                                                     FL    h^                   b"
                                                                                !<^
                         ^       ^.1
                                                               1^               (L
                   'Cn-.                !^                 |ZT ;5                        h
                                        ^ It
                           ^     >-     kb                        I'/r
                                 ff\.                             \-p
            fe<
            1^ tjp                             \^
                                               y           ^ !<^
                                                                         !      Vs
                                 ^                                              -k
i \1               1^                          PL~ I       I?   ?'^^                     r</^
                                                                                         ^
            1^                                             I'v'- !
            i^-    p-^                               1?~                 ^
       ^                         p^                  !^.                                 k>-
            |x>            :^    ^                           t           ^-              i?
                   ^                    If
                                        lr^
                                                     j^ i
                                                        |(?.             ^~              h
                           \^                  ^-
                                                        1^ ir
                                 ^      \r                               t"»             1^
                                           }r                 )f^
                   ^>            l?sl
                                                     1^    fe If
                                                              JtA                        k
  ^^        ^ ^    v\      io-   1^
                                        ?
                                                        i
            \1^^
   ^h                            ^                        ^ f±: t^
                                 ^      \r/\
                                               ^ 1^ 1^-
                                                    I? F       ^
                                                                                                Case 4:18-cr-02417-RCC-LCK Document 32-1 Filed 12/10/18 Page 1 of 6




   K               ^                           iO > 1^    1-t-   ?
            If^.                                           iof\                  "f^..
            t ?
            t^                   ^ i^
                                 f^ ?
                                               \^~
                                                                                         Is
                                 fb.
            fr b                 If^
  \ fes--
                                                     t^ ^ ^
                           \? fe'              R 1"        <_ i^t        s<
                   1^                                                            r-
   Ij                                   \c ?               i?
                                                                                t^
                                                                                 <t

   t>              LCY     h      ^                                              1
                                 f^'
   Case 4:18-cr-02417-RCC-LCK Document 32-1 Filed 12/10/18 Page 2 of 6




                      MTC       Success for Life @




      Management & Training Corporation

                            does hereby certify that


                           Ahmad Ahmad
                                    325636
       has successfully completed all of the requirements for

                              Victim Impact

                            onSeptginter21,2018


/^/f ^\J^^1                                            -\ ti ;I Try--         v\r~^^:
                                                                                v -•


Programs Speci^st                                             pis Manager \
                                                                              v

                                                           'v.^

 <^/^ ^- tftf^S^y^
           - (^?':?-C?cP
 Case 4:18-cr-02417-RCC-LCK Document 32-1 Filed 12/10/18 Page 3 of 6




                  MTC              Success for Life-




    Management & Training Corporation

                            does hereby certify that


                     Ahmad Ahmad
                                         325636
    has successfully completed all of the requirements for

                           ADOC Pre-Release

                             on September 14,2018

                                                                             r .
           /^f-2- _ _^-^\ u.'i'Yr^^. ;y'rir
                                                                                  d   'i   \   ..'-..   -   •"   >-->   .-.   -



                                        Vt '^.Y\
Pr^rams Specialist "'-'-—Aog^ams Manager\


    DOC mandated class utilizing Merging Two Worlds Curriculum- Meets 16 sessions, 2 Kburs each. '\
 Case 4:18-cr-02417-RCC-LCK Document 32-1 Filed 12/10/18 Page 4 of 6




                 MTC      Success for Life®




     ]V[anagement & Training Corporation

                     does hereby certify that


                 Ahmad Ahmad
                             325636
     has successfully completed all of the requirements for


                 Adult Basic Education 1

                       on March 30, 2018


                                                       iFS._
                                                                ^ I PTo-^ >TY">C\ .-•
ABE Instructor                                    ""—Programs Manager \

                                                               'V-/
              Case 4:18-cr-02417-RCC-LCK Document 32-1 Filed 12/10/18 Page 5 of 6




                             MTC          Success for Life^©




                 Management & Training Corporation

                                   does hereby certify that



                              Ahmad Ahmad
                 has successfully completed all of the requirements for


                    Moderate Substance Abuse Treatment
                                                                   f

                                         onAugust 28, 2018 ~\Wrr^^]Y~'^y.            t.   J   !   '••   *"?   'I.

                                                                                                                I




       ^lU^^
                                                                       1 t

                                                                       •s^



Substance Al5i^e Specialist LISAC-1312                            Programs Manager
              Case 4:18-cr-02417-RCC-LCK Document 32-1 Filed 12/10/18 Page 6 of 6
                                                      MARANA COMMUNITY CORRECTIONAL TREATMENT FACILITY
                  Management                                          12610 West Silverbell Road
  IAk/<3 & Training                                                   Marana, Arizona 85653
                                                                 Tel: 520-682-2077 Fax: 520-682-26
                  Corporation

                                Moderate Substance Abuse Program

                                         Completion Letter


Name: Ahmad Ahmad                                    /D#: 325635

Enrollment Date: February 26, 2018 Departure Date: August 28, 2018

This is to certify that the above name inmate successfully completed the folfowing treatment activities
at the Marana Community Correctional Treatment Facifity. All treatment classes, individual session
and group therapy focused on substance abuse and recovery process issues. ASP-Marana is state
licensed by the Arizona Department of Health Services as an outpatient behavioral health program.

1.        Definitions, Terms, and Self-Diagnosis       11   Anger and Communication
2.        Alcohol and Other Drug Education             12   Relapse Prevention
3.        Triggers, Cravings, and Avoiding Relapse     13   Introduction to Self-Heip Groups
4.        Planning for Sobriety                        14   The Twelve Steps
5.        Alcohol and Tobacco                          15   Sexually Transmitted Diseases
6.        Spirituality                                 16   Focus on AIDS
7.        Sex, Drugs, and Alcohol                      17   Nutrition and Exercise
8.        Stress and Emotional Well-Being              18   Physical Weliness
9.        Skills for Reducing Stress                   19   Problem Solving
10.       Negative Emotions



      Program Completion^ 84 hours.




Inmate Ahmad participation frequently, completed a substance use history, and a relapse
prevention plan. He has completed all requirements for the moderate substance abuse program.




               ^,r9^A<',ki<:^^                                             S-96--/&
5-16-14                  Counselor                                                Date
